
	

115 SRES 247 ATS: Designating July 29, 2017, as “Paralympic and Adaptive Sport Day”.
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 247
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2017
			Mr. Hatch (for himself, Mr. Bennet, Mr. Isakson, and Ms. Klobuchar) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating July 29, 2017, as Paralympic and Adaptive Sport Day.
	
	
 Whereas, in 2015, roughly 53,000,000 people in the United States reported living with some type of impairment;
 Whereas, in 2015, roughly 3,800,000 veterans in the United States reported living with a service-related disability;
 Whereas adaptive sports for individuals with impairments have existed for more than 100 years; Whereas, after World War II, adaptive sports were widely introduced in order to assist the large number of World War II veterans and civilians that were injured during wartime;
 Whereas July 29, 1948, marks the date of the Opening Ceremony of the London 1948 Olympic Games in Stoke Mandeville, United Kingdom, where Dr. Ludwig Guttmann organized the first wheelchair competition for service men and women injured in World War II (also known as the Stoke Madeville Games);
 Whereas the Stoke Mandeville Games, in 2017, ultimately evolved into the Paralympic Games and include athletes with physical, visual, and intellectual impairments;
 Whereas the International Paralympic Movement celebrates values such as courage, determination, inspiration, and equality, and works to enable Paralympic athletes to achieve sporting excellence and inspire and excite the world;
 Whereas Paralympians in the United States continue to achieve competitive excellence, preserve ideals and values of the International Paralympic Movement, and inspire all people in the United States;
 Whereas 18 veterans were members of Team USA at the 2014 Paralympic Winter Games held in Sochi, Krasnodar Krai, Russia, and 35 veterans were members of Team USA at the 2016 Paralympic Summer Games held in Rio de Janeiro, Brazil;
 Whereas participation in the Paralympic Games, other adaptive sport competitions, and athletic reconditioning activities such as the Paralympic Military Program plays a fundamental role for members of the Armed Forces and veterans who are reintegrating into civilian life, and can enable those individuals to gain a new purpose in life by extending their physical limits during rehabilitation in order to rebuild and recover personal identity, formulate adaptive strategies for life, and achieve athletic excellence;
 Whereas a celebration of Paralympic and Adaptive Sport Day will improve communities in the United States and uplift and inspire the Paralympic champions of the future;
 Whereas Paralympic and Adaptive Sport Day will encourage the youth in the United States to participate in and support the practical inclusion of all people in sports; and
 Whereas Paralympic and Adaptive Sport Day creates awareness of and understanding toward individuals with impairments: Now, therefore, be it
		
	
 That the Senate— (1)designates July 29, 2017, as Paralympic and Adaptive Sport Day;
 (2)supports the inclusive goals and ideals of the International Paralympic Movement, as well as opportunities for individuals with impairments to be full contributing participants in society;
 (3)acknowledges the extraordinary contribution and sacrifice made by members of the Armed Forces and veterans who have sustained a traumatic injury and impairment while serving the United States;
 (4)promotes a more inclusive society for all individuals with impairments through Paralympic and adaptive sports throughout the United States; and
 (5)promotes the values of the International Paralympic Movement, including courage, determination, inspiration, and equality.
			
